                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


DAVID E. KIDD,                                :      Case No. 3:18-cv-131

                       Petitioner,            :

       - vs -                                 :      District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz
                                              :
WARDEN, Chillicothe Correctional
Institution,                                  :

                       Respondent.            :


       ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 22), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is ordered that Petitioner’s Motion for Relief from Judgment filed

February 22, 2019 (ECF No. 21) be DENIED. Petitioner is also DENIED a certificate of

appealability and the Court hereby certifies to the United States Court of Appeals that an appeal

would be objectively frivolous and therefore should not be permitted to proceed in forma

pauperis.

March 19, 2019                                */Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge
